MEMORANDUM OPINION OF THE COURT
PER CURIAM.
Because the parties are well aware of the history of these proceedings and the facts involved, we need not repeat them here.
Coates argues that he exhausted his administrative remedies by appealing from the Department of Labor’s (DOL’s) April 7, 1999, refusal to disclose documents requested under the Freedom of Information Act. The DOL, however, claims that Coates’s appeal from the administrative determination of April 7, 1999, was deemed withdrawn and did not suffice as an appeal from the second administrative determination of May 28, 1999. In this second administrative determination, the DOL disclosed some of the documents it had initially withheld and advised Coates of his right to appeal this decision to the Solicitor of Labor within 90 days. Thus, the DOL argues that Coates failed to exhaust his administrative remedies because he did not appeal the May 28, 1999, determination before filing suit in federal court. The District Court agreed with the DOL that Coates was obligated to exhaust completely the administrative remedies available to him and that he had failed to do so.
There is no dispute about the factual record in this case, and we hold that the sequence of events and the content of the communications between Coates and the DOL provide a clear basis for the District Court’s determination.
The District Court styled its order as one entering judgment as a matter of law against the plaintiff. As a technical matter, the order should have been styled as one dismissing the complaint for failure to exhaust administrative remedies. We therefore vacate the order of the District Court and remand with instructions to enter a new order dismissing for failure to exhaust administrative remedies.